DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 15-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where “the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node”, “the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal”, and “the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal”, in combination with all the remaining limitations in the claim.  Claims 2-4, 6, 7, 9-12, 15-19, and 21-25 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Fujikawa (US 2013/0241812) discloses a pair of shift register units which are operated under control of a single, common enable signal (see at least figures 7 and 9), but does not disclose the aforementioned limitations.
b.	Morein (US 2019/0088184) discloses a plurality of gate driver groups each controlled by a single shift register stage (see figure 3 and ¶ 102), but do not disclose the aforementioned limitations.
c.	Takasugi et al (US 2018/0337682) disclose a shift register having a sensing control block for charging first and second nodes in response to a carry signal and a reset signal (see at least figure 5 and ¶ 58), but do not disclose the aforementioned limitations.
d.	Shang (US 2010/0245301) discloses a gate drive device in which an enable signal enables multiple stages of shift register units to generate gate drive signals (see at least figure 5 and the abstract), but does not disclose the aforementioned limitations.
e.	Pai et al (US 8,253,651) disclose a plurality of scan units which are respectively enabled based on a plurality of enable signals (see 4, 9, and 13), but do not disclose the aforementioned limitations.
f.	Nishikawa et al (WO 2015/190407 and US 2017/0186373) disclose a gate driver having different enable signals for enabling a plurality of shift register units (see at least figure 3), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/13/2021